

Exhibit 10.2


THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of June 21, 2016, is by and among ADVANCED MICRO DEVICES,
INC., a Delaware corporation (“Parent”), AMD INTERNATIONAL SALES & SERVICE,
LTD., a Delaware corporation (“AMDISS”; together with Parent each, individually,
a “Borrower” and, collectively, the “Borrowers”), ATI TECHNOLOGIES ULC, an
Alberta unlimited liability corporation (the “Canadian Guarantor” and together
with the Borrowers, the “Obligors”), the Lenders (as defined below) party
hereto, and BANK OF AMERICA, N.A., as agent for the Lenders (in such capacity,
the “Agent”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Loan Agreement (defined below).
W I T N E S S E T H
WHEREAS, the Obligors, certain banks and financial institutions from time to
time party thereto (the “Lenders”), and the Agent are parties to that certain
Amended and Restated Loan and Security Agreement dated as of April 14, 2015 (as
amended by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of June 10, 2015, and that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of April 29, 2016,
and as the same may be further amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Loan Agreement”); and
WHEREAS, the Obligors have requested, and the Agent and Lenders party hereto
have agreed to, subject to the terms and conditions hereof, an amendment of
certain provisions of the Loan Agreement, as set forth herein.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO LOAN AGREEMENT
1.1
    Amendments to Definitions.
(a)
    Section 1.1 of the Loan Agreement is hereby amended by replacing the
following definitions so that they read, in their entirety, as follows:
“Federal Funds Rate”: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no such rate is published on the next Business Day, the
average rate (rounded up to the nearest 1/16th of 1%) charged to Bank of America
on the applicable


NAI-1501037333v14

--------------------------------------------------------------------------------



Exhibit 10.2


day on such transactions, as determined by Agent; provided, that in no event
shall such rate be less than zero.
“Permitted Asset Disposition”: as long as no Event of Default exists, an Asset
Disposition that is (a) a sale of Inventory in the Ordinary Course of Business
so long as all Net Proceeds of such disposition are remitted to a Subject
Account; (b) a disposition of Equipment or other Property which is not
Collateral; (c) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable in the Ordinary Course of Business so long as all Net
Proceeds of such disposition are remitted to a Subject Account; (d) termination
of a lease of real or personal Property that could not reasonably be expected to
have a Material Adverse Effect; (e) the sale of Qualified Factor Accounts
pursuant to a Qualified Factor Arrangement so long as (i) the Obligors have
complied with Section 10.1.2(g) with respect to such sale, (ii) immediately
before and immediately after giving effect to such sale the sum of Availability
plus the amount of Domestic Cash is greater than $350,000,000 in the aggregate,
and (iii) after giving effect to such sale, no Overadvance exists; or (f)
approved in writing by Agent and Required Lenders.


“Qualified Factor”: any bank, other financial institution, or other Person
approved by Agent in its Permitted Discretion, which may include Bank of America
or its Affiliates.


“Qualified Factor Accounts”: in connection with any Qualified Factor
Arrangement, Accounts owing by the applicable Permitted Account Debtor (or any
parent or other Affiliate thereof that has undertaken to make payment), all
proceeds thereof (including "proceeds" as defined in the UCC), all rights of the
seller of such Accounts to enforce such Accounts and, subject to the applicable
Agent/Factor Agreement, all other assets of a type customarily transferred or in
respect of which security interests are customarily granted in connection with
factoring, invoice discounting, supply chain finance arrangements or similar
arrangements involving accounts receivable.


“Qualified Factor Arrangement”: a factoring, invoice discounting, supply chain
finance arrangement or similar arrangement entered into by an Obligor and
disclosed in writing to Agent, pursuant to which such Obligor agrees to assign
from time to time to a Qualified Factor its right, title and interest in certain
of such Obligor’s Accounts owing from a Permitted Account Debtor, provided, that
in connection therewith, the applicable agreements and other documentation
entered into with respect to such arrangement satisfies all of the following
conditions as determined by Agent in its Permitted Discretion: (a) such Obligor
does not grant (and the Qualified Factor does not otherwise obtain) any Liens on
any Collateral other than Qualified Factor Accounts; (b) the applicable
agreements and other documentation entered into with respect to such arrangement
are in form and substance satisfactory to Agent in its Permitted Discretion; (c)
Accounts sold pursuant to the terms of a Qualified Factor Arrangement shall be
identified as Accounts that are not Eligible Accounts on any Borrowing Base
Certificate delivered to Agent until such Accounts are no longer outstanding;
(d) the portion of the purchase price with respect to any Qualified Factor
Account that must be paid in cash to a Subject Account at the time of such
purchase shall not be less than 97% (or such lesser percentage as the Agent may
determine from time to time in its Permitted Discretion, but in any event not
less than 87.5%) of the original invoiced amount (net of any credit notes
applied by the applicable Permitted Account Debtor) of such Qualified Factor
Account, and to the extent so provided in the applicable agreements and other
documentation entered into with respect to such arrangement, all or a portion of
the remaining original invoiced amount may be payable to an Obligor as a
deferred purchase price when the Account is paid by the applicable Permitted
Account Debtor; (e) Agent and the Qualified Factor shall have entered into an
agreement setting forth the conditions upon which Agent’s liens in the Qualified
Factor Account will be released or subordinated, which agreement shall be in
form and substance satisfactory to Agent in its Permitted Discretion (each such
agreement, an “Agent/Factor Agreement”); and (f) the aggregate face amount of
outstanding Qualified Factor Accounts permitted to be held or owing to such
Qualified Factor or subject to repurchase by an Obligor at any time, without
duplication, shall be subject to a limit (the “Qualified Factor Maximum
Amount”), which, together with the Qualified Factor Maximum Amount for each
other Qualified


2

--------------------------------------------------------------------------------



Exhibit 10.2


Factor (if any) held or owing to such Qualified Factor or subject to repurchase
by an Obligor at such time, without duplication, shall not exceed $165,000,000
in the aggregate, provided that, with respect to any particular Permitted
Account Debtor whose Qualified Factor Accounts are subject to a Qualified Factor
Arrangement, the Agent may establish from time to time in its Permitted
Discretion sublimits under such Qualified Factor Maximum Amount with respect to
such Qualified Factor Accounts. In connection with any Qualified Factor
Arrangement, in addition to any other Availability Reserves or eligibility
criteria that Agent may from time to time establish hereunder in its Permitted
Discretion, Borrowers agree that Agent may impose Availability Reserves or
Eligible Account ineligibles with respect to Accounts owing by a Qualified
Factor or its Affiliates. Anything in this Agreement to the contrary
notwithstanding, effective immediately upon the occurrence of an Event of
Default, Obligors shall no longer be able to sell or assign any Qualified Factor
Accounts under any Qualified Factor Arrangements. For the avoidance of doubt,
funds held in any deposit account maintained by or for the benefit of a
Qualified Factor in connection with a Qualified Factor Arrangement shall not
constitute Domestic Cash for the purposes of the Loan Documents, whether or not
such deposit accounts are owned by an Obligor.


“Restricted Investment”: any Investment by an Obligor consummated or committed
in writing at a time when the Payment Conditions are not satisfied or which
consummation or written commitment will result in a Payment Condition not being
satisfied, other than (a) Investments in Cash Equivalents that are subject to
Agent’s Lien and control, pursuant to documentation in form and substance
satisfactory to Agent; (b) loans and advances permitted under Section 10.2.7;
(c) an Obligor’s right to receive any deferred purchase price for Qualified
Factor Accounts pursuant to a Qualified Factor Arrangement permitted under
Section 10.2.6; and (d) Investments by a Borrower or Canadian Guarantor in
another Borrower or Canadian Guarantor.


(b)
    Clause (c) of the definition of “Eligible Account” in Section 1.1 of the
Loan Agreement is hereby amended so that it reads, in its entirety, as follows:
(c) (i) with respect to Accounts owed by Hewlett-Packard or its Subsidiaries,
such Account when aggregated with other Accounts owing by Hewlett-Packard or its
Affiliates exceeds 30% of the Total Accounts (or such higher percentage as Agent
may establish for Hewlett-Packard and its Subsidiaries from time to time), (ii)
with respect to Accounts owed by Lenovo Group Limited or its Subsidiaries, such
Account when aggregated with other Accounts owing by Lenovo Group Limited or its
Affiliates exceeds 30% of the Total Accounts (or such higher percentage as Agent
may establish for Lenovo Group Limited and its Subsidiaries from time to time),
(iii) with respect to Accounts owed by Sony Corporation or its Subsidiaries,
such Account when aggregated with other Accounts owing by Sony Corporation or
its Affiliates exceeds 20% of the Total Accounts (or such higher percentage as
Agent may establish for Sony Corporation and its Subsidiaries from time to
time), (iv) with respect to Accounts owed by Microsoft Corporation or its
Subsidiaries, such Account when aggregated with other Accounts owing by
Microsoft Corporation or its Affiliates exceeds 20% of the Total Accounts (or
such higher percentage as Agent may establish for Microsoft Corporation and its
Subsidiaries from time to time), (v) with respect to Accounts owed by any other
Account Debtor or its Subsidiaries that, as of the date of the most recent
Borrowing Base Certificate delivered to the Agent, has an Investment Grade
Rating, such Account when aggregated with other Accounts owing by such Account
Debtor or its Affiliates exceeds 20% of the Total Accounts (or such higher
percentage as Agent may establish for such Account Debtor and its Subsidiaries
from time to time), and (vi) with respect to Accounts owed by any other Account
Debtor, such Account when aggregated with other Accounts owing by such Account
Debtor or its Affiliates exceeds 15% of the Total Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time);
provided that Agent may, in its Permitted Discretion, reduce the concentration
percentages described above based on the Agent’s determination of the applicable
Accounts Debtor’s creditworthiness;


3

--------------------------------------------------------------------------------



Exhibit 10.2


1.2
    Amendments to 9.1.6(e). Section 9.1.6(e) of the Loan Agreement is hereby
amended so that it reads, in its entirety, as follows:
(e)    no purchase order, agreement, document or Applicable Law, that is not
rendered unenforceable by Article 9 of the UCC, restricts assignment of the
Account to Agent, and the applicable Obligor is the sole payee or remittance
party shown on the invoice;
1.3
    Amendments to Financial and Other Information Reporting Covenants. Section
10.1.2(g) of the Loan Agreement is hereby amended so that it reads, in its
entirety, as follows:
(g)    provide (or cause the applicable Qualified Factor to provide) to Agent,
in each case in form and substance satisfactory to Agent: (i) not later than
three (3) Business Days’ prior to any sale, or submission of such sale pursuant
to the terms of a Qualified Factor Arrangement, of Qualified Factor Accounts,
notice of such sale or submission together with (A) an itemized list of all
Qualified Factor Accounts owing by the applicable Permitted Account Debtor to be
sold to the applicable Qualified Factor pursuant to such sale, (B) an itemized
list of all Qualified Factor Accounts owing by such Permitted Account Debtor
that will be owned by any Obligor immediately following such sale, and (C) if
requested by Agent, evidence that, immediately before and immediately after
giving effect to such sale or submission, the sum of Availability plus the
amount of Domestic Cash will be greater than $350,000,000 in the aggregate and
no Overadvance will exist; (ii) not later than ten (10) Business Days after such
return or reclamation, a listing of all items of Inventory relating to any
Accounts sold to any Qualified Factor that are returned to, or reclaimed by, any
Obligor, whether as a result of rejection, revocation of acceptance, repudiation
or otherwise; (iii) within five (5) Business Days after an Obligor has knowledge
thereof, any Qualified Factor requiring an Obligor to repurchase Qualified
Factor Accounts sold or assigned to such Qualified Factor to the extent such
repurchase obligation would require such Obligor to pay an amount to such
Qualified Factor greater than $5,000,000; and (iv) such other information as
Agent may reasonably request from time to time in connection with the Obligors’
Qualified Factor Arrangements. The Obligors shall cause all proceeds from the
sale of the Qualified Factor Accounts to be deposited concurrently in a Subject
Account.
ARTICLE II
    
CONDITIONS TO EFFECTIVENESS
2.1
    Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Agent):
(a)
    Executed Amendment. The Agent shall have received a copy of this Amendment
duly executed by each of the Obligors, the Required Lenders and the Agent.
(b)
    Default. Before and after giving effect to this Amendment, no Default or
Event of Default shall exist.


4

--------------------------------------------------------------------------------



Exhibit 10.2


(c)
    Pro Forma Borrowing Base Certificate. The Agent shall have received a
Borrowing Base Certificate containing a projected Borrowing Base as of June 24,
2016, that gives pro forma effect to the removal of (i) all Eligible Accounts
owing by Permitted Account Debtors up to the Qualified Factor Maximum Amount
therefor (or any sublimit established by Agent with respect thereto) that could
be subject to a Qualified Factor Arrangement (whether or not the Borrower’s
anticipates such Accounts being subject to a Qualified Factor Arrangement as of
such date) existing or currently contemplated to exist prior to such date and
(ii) all Eligible Accounts owing by certain Permitted Account Debtors as
specified by the Agent to the Borrowers.
(d)
    Fees and Expenses. The Agent shall have received from the Borrowers (or
shall be satisfied with arrangements made for the payment thereof) such fees and
expenses that are payable in connection with the consummation of the
transactions contemplated hereby pursuant to the terms of the Loan Agreement,
provided, that neither Agent nor any Lender shall be entitled to a fee in
respect of this Amendment.
ARTICLE III
    
MISCELLANEOUS
3.1
    Amended Terms. On and after the Amendment Effective Date, all references to
the Loan Agreement in each of the Loan Documents shall hereafter mean the Loan
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Loan Agreement is hereby ratified and confirmed and shall
remain in full force and effect according to its terms.
3.2
    Representations and Warranties of Obligors. Each of the Obligors represents
and warrants as follows:
(a)
    It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
(b)
    This Amendment has been duly executed and delivered by such Obligor and
constitutes such Obligor’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
(c)
    No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection


5

--------------------------------------------------------------------------------



Exhibit 10.2


with the execution, delivery or performance by such Obligor of this Amendment
that has not already been obtained or made.
(d)
    The representations and warranties set forth in Section 9 of the Loan
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).
(e)
    Immediately before and after giving effect to this Amendment, no event has
or will have occurred and be continuing which constitutes a Default or an Event
of Default.
3.3
    Reaffirmation of Obligations. Each Obligor hereby ratifies the Loan
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Agreement and the other Loan Documents applicable to it and (b) that it
is responsible for the observance and full performance of its respective
Obligations. Each Obligor expressly acknowledges and agrees that (i) this
Amendment does not constitute or establish, a novation with respect to the Loan
Agreement or any of the other Loan Documents, or a mutual departure from the
strict terms, provisions, and conditions thereof, other than with respect to the
amendments contained in Article I above, and (ii) nothing in this Amendment
shall affect or limit the Agent’s and Lenders’ right to demand payment of
liabilities owing from any Obligor to the Agent and Lenders under, or to demand
strict performance of the terms, provisions, and conditions of, the Loan
Agreement and the other Loan Documents, to exercise any and all rights, powers,
and remedies under the Loan Agreement or the other Loan Documents or at law or
in equity, or to do any and all of the foregoing, immediately at any time after
the occurrence of a Default or an Event of Default under the Loan Agreement or
the other Loan Documents.
3.4
    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Loan Agreement.
3.5
    Expenses. The Borrowers agree to pay costs and expenses of the Agent in
connection with the preparation, execution and delivery of this Amendment
pursuant to the terms of the Loan Agreement.
3.6
    Further Assurances. The Obligors agree to promptly take such action, upon
the request of the Agent, as is necessary to carry out the provisions of this
Amendment.
3.7
    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


6

--------------------------------------------------------------------------------



Exhibit 10.2


3.8
    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.
3.9
    No Actions, Claims, Etc. As of the date hereof, each of the Obligors hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Agent, the Lenders, or the Agent’s or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Loan Agreement on or prior to the date hereof.
3.10
    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO
NATIONAL BANKS.
3.11
    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
3.12
    Consent to Forum; Service of Process; Waiver of Jury Trial. The provisions
set forth in Sections 14.15 and 14.16 of the Loan Agreement are hereby
incorporated by reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


7

--------------------------------------------------------------------------------




Exhibit 10.2


IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.
OBLIGORS:
ADVANCED MICRO DEVICES, INC., a Delaware corporation





By: /s/ Devinder Kumar
Name: Devinder Kumar
Title: Senior Vice President, Chief Financial Officer and Treasurer






AMD INTERNATIONAL SALES & SERVICE, LTD., a Delaware corporation




By: /s/ Devinder Kumar
Name: Devinder Kumar
Title Chief Financial Officer






ATI TECHNOLOGIES ULC, an Alberta unlimited liability corporation




By: /s/ Devinder Kumar
Name: Devinder Kumar
Title: President & CEO









--------------------------------------------------------------------------------




Exhibit 10.2


AGENT AND LENDERS:
BANK OF AMERICA, N.A., as Agent and a Lender





By: /s/ Ron Bornstein
Name: Ron Bornstein
Title: Senior Vice President





--------------------------------------------------------------------------------



Exhibit 10.2


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Matt Harbour
Name: Matt Harbour
Title: Duly Authorized Signer


    

--------------------------------------------------------------------------------



Exhibit 10.2


BARCLAYS BANK PLC, as a Lender




By: /s/ Marguerite Sutton
Name: Marguerite Sutton
Title: Vice President


    

--------------------------------------------------------------------------------



Exhibit 10.2


JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ John G. Kowalczuk
Name: John G. Kowalczuk
Title: Executive Director


    

--------------------------------------------------------------------------------



Exhibit 10.2


PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Neil Otte
Name: Neil Otte
Title: Relationship Manager


    

--------------------------------------------------------------------------------



Exhibit 10.2


MORGAN STANLEY SENIOR FUNDING, INC., as a Lender




By: /s/ Jonathan Kerner
Name: Jonathan Kerner
Title: Vice President


    

--------------------------------------------------------------------------------



Exhibit 10.2


DEUTSCHE BANK, AG NEW YORK BRANCH, as a Lender




By: /s/ Philip Saliba
Name: Philip Saliba
Title: Director




By: /s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director


    